DETAILED ACTION
This action is in response to the after-amendments filed.

Acknowledgement
Receipt is acknowledged of the after-final amendments filed 04/20/2022.

Election/Restrictions
Claims 1-2 and 4-20 are allowable. Claims 9-12 and 16-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on 09/17/2020, is hereby withdrawn and claims 9-12 and 16-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Ricci (US 20160321848), taken alone or in combination, does not teach the claimed invention.

This system is significant because it provides the system with moving body information combined with user instructions via voice controls and acts accordingly while also compensating for user intentions as described by the process of the specification.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662